FILED
                           NOT FOR PUBLICATION                                 JUL 23 2014

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50382

              Plaintiff - Appellee,              D.C. No. 2:10-cr-00056-RGK-1

  v.
                                                 MEMORANDUM*
GUILLERMO ELOY ALAMOS,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                             Submitted May 12, 2014**
                               Pasadena, California

Before: PREGERSON, REINHARDT, and NGUYEN, Circuit Judges.

       Guillermo E. Alamos was convicted of illegal reentry, 8 U.S.C. § 1826, and

challenges the district court’s application of a 16-level sentencing enhancement

based on a prior drug trafficking conviction, as well as the substantive


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reasonableness of his sentence. Reviewing the district court’s analysis of the prior

drug conviction de novo, United States v. Laurico-Yeno, 590 F.3d 818, 820 (9th

Cir. 2010), and the substantive reasonableness of its sentencing decision for abuse

of discretion, United States v. Vasquez-Perez, 742 F.3d 896, 901 (9th Cir. 2014),

we affirm.

      1.     Alamos first argues that California Health & Safety Code § 11351 is

“indivisible” under Descamps v. United States, 133 S. Ct. 2276, 2284 (2013).

However, we recently held that the modified categorical analysis applies to a

statute that, like § 11351, sets forth potential offense elements in the alternative.

Coronado v. Holder, No. 11-72121, --- F.3d ----, 2014 WL 3537027, at *4–5 (9th

Cir. July 18, 2014) (analyzing California Health & Safety Code § 11377). Alamos

concedes that Coronado, if correctly decided, forecloses his argument. We agree

and Coronado is now binding precedent.

      2.     In applying modified categorical analysis, we may examine the

charging document, the terms of the plea agreement, the transcript of the plea

colloquy, and other records of comparable reliability. United States v. Lee, 704
F.3d 785, 788–89 (9th Cir. 2012). Here, count two of the charging document

alleged Alamos violated § 11351 by “possess[ing] for sale and purchas[ing] for

sale a controlled substance, to wit COCAINE.” The abstract of judgment indicates


                                           2
that Alamos pled guilty to count two. We have held that where “the abstract of

judgment . . . specifies that a defendant pleaded guilty to a particular count of the

criminal complaint or indictment, we can consider the facts alleged in that count.”

Cabantac v. Holder, 693 F.3d 825, 827 (9th Cir. 2012) (per curiam), amended and

reh’g denied 736 F.3d 787 (9th Cir. 2013). Application of Cantabac here compels

the conclusion that Alamos was convicted of a “drug trafficking offense,” for

purposes of the CSA and U.S.S.G. § 2L1.2(b)(1)(A). In sum, the district court did

not err by applying the disputed enhancement.

      3.     Alamos was sentenced to 60 months, 17 months below the district

court’s Guidelines calculation of 77 to 96 months. He relies on United States v.

Amezcua-Vasquez, 567 F.3d 1050 (9th Cir. 2009), as well as his familial ties and

cultural assimilation, to argue that his sentence was substantively unreasonable. In

Amezcua-Vasquez, defendant was sentenced to 52 months for illegal reentry nearly

fifty years after obtaining legal permanent residency and over twenty years after

completing a sentence for assault that was stale for sentencing purposes. Id. at

1052. In this case, less than 15 years passed between Alamos’ deportation, and his

arrest for illegal reentry. In the meantime, however, he has had repeated brushes

with the law for parole violations, additional state offenses, and a prior illegal




                                           3
reentry. Under the circumstances, the sentence imposed by the district court was

not substantively unreasonable.

      AFFIRMED.




                                        4